     Case 3:21-cv-00952-B-BK Document 7 Filed 06/09/21               Page 1 of 1 PageID 21



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MICHAEL BERK, #43739-037,                        §
          Petitioner,                            §
                                                 §
v.                                               §   CIVIL NO. 3:21-CV-952-B-BK
                                                 §
K. ZOOK, WARDEN,                                 §
           Respondent.                           §


           ORDER ACCEPTING FINDINGS AND RECOMMENDATION OF
                  THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

        SO ORDERED this 9th day of June



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE, 2021.
